Exhibit 10.19

 

LOGO [g24099img1.jpg]

 

INFINITY SUPPLEMENTAL RETIREMENT PLAN

 

Article I. The Plan

 

1.1 Establishment of the Plan

 

Infinity Property & Casualty Corporation (the “Company”) hereby establishes the
Infinity Supplemental Retirement Plan for eligible employees of the Company and
participating Affiliates, to be deemed effective as of March 1, 2003. This Plan
shall be known as the Infinity Supplemental Retirement Plan (the “Plan”).

 

1.2 Purpose of the Plan

 

The Plan is intended to permit eligible employees of the Company and its
Affiliates to accumulate additional retirement income through a nonqualified
deferred compensation plan that enables them to receive employer retirement
contributions that are precluded by the provisions of the 401(k) Retirement Plan
or by law due to limitations on compensation which may be considered in making
such contributions under the 401(k) Retirement Plan.

 

The group of eligible employees shall be limited to a “select group of
management or highly compensated employees” within the meaning of ERISA Section
201(2).

 

Benefits provided under this Plan shall be paid solely from the general assets
of the Company and participating Affiliates. This Plan, therefore, is exempt
from the participations, vesting, funding and fiduciary requirements of Title I
of ERISA. The Company may establish a rabbi trust (the “Trust”) which may be
used to pay benefits arising under the Plan and all costs, charges and expenses
relating thereto; except that, to the extent that the funds held in the Trust
are insufficient to pay such benefits, costs, charges and expenses, the Company
shall pay such benefits, costs, charges and expenses.

 

1.3 Applicability of the Plan

 

This Plan applies only to eligible Employees who are in the active employ of the
Company or a participating Affiliate on or after the effective date of the Plan.

 

Article II. Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided. The definition or any term in the
singular shall also include the plural.

 

Page 1 of 10



--------------------------------------------------------------------------------

2.1 Account

 

Account means the bookkeeping account for each Participant that represents
salary reduction contributions made on the Participant’s behalf under Section
4.1, including any gains and losses credited on such contributions under Section
5.2.

 

2.2 Administrative Committee

 

Administrative Committee means the committee appointed in accordance with
Sections 7.1 to administer the Plan as the Plan Administrator.

 

2.3 Affiliate

 

Affiliate means any entity which, along with the Company, is a member of a
controlled group of employers under Code Section 414(b), (c), (m), or (o).

 

2.4 Beneficiary

 

A Participant’s Beneficiary under this Plan shall be the same person or entity
designated as the Participant’s beneficiary under the 401(k) Retirement Plan.

 

2.5 Board

 

Board means the Company’s Board of Directors.

 

2.6 Code

 

Code means the Internal Revenue Code of 1986, as amended, or as it may be
amended from time to time. A reference to a particular section of the Code also
shall be deemed to refer to the regulations under that Code section.

 

2.7 Company

 

Company means Infinity Property and Casualty Corporation or any successor
thereto.

 

2.8 Compensation

 

Compensation for any Plan Year means a participant’s “Compensation” as defined
under the 401(k) Retirement Plan, without regard to any limits on such
Compensation imposed by Code Section 401(a)(17).

 

2.9 Employee

 

Employee means any person who is employed by the Company or an Affiliate.

 

Page 2 of 10



--------------------------------------------------------------------------------

2.10 Employer

 

Employer means the Company and each Affiliate which has adopted this Plan for
its eligible Employees.

 

2.11 ERISA

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended, or
as it may be amended from time to time. A reference to a particular section of
ERISA shall also be deemed to refer to the regulations under that section.

 

2.12 Participant

 

Participant means an Employee of an Employer who has met, and continues to meet,
the eligibility requirements of Sections 3.1 and 3.2.

 

2.13 Plan

 

Plan means the Infinity Supplemental Retirement Plan, as amended from time to
time.

 

2.14 Plan Administrator

 

Plan Administrator means the Administrative Committee of the Plan appointed
pursuant to Section 7.1 of the Plan.

 

2.15 Plan Year

 

Plan Year means the calendar year.

 

2.16 Termination of Service

 

Termination of Service means an Employee’s death or resignation, discharge or
retirement from the Company and its Affiliates.

 

2.17 Valuation Date

 

Valuation Date means the last day of each calendar quarter and any other date
that the Plan Administrator selects in its sole discretion for the revaluation
and adjustment of Accounts.

 

Article III. Participation

 

3.1 Eligibility

 

  (a)

Any Employee who is eligible to participate in the 401(k) Retirement Plan and
whose annual Compensation paid in the prior Plan Year was equal to or

 

Page 3 of 10



--------------------------------------------------------------------------------

greater than the amount defined in Code Section 414(q) for a highly compensated
employee for the current Plan Year and who is determined by the Company to be a
highly compensated employee as defined in the Company’s 401(k) Retirement Plan
shall be eligible to participate in the Plan as of January 1 of the Plan Year.
Any employee hired during the year whose annual Compensation is expected to be
equal to or greater than the amount described in the preceding sentence for the
current Plan Year and who is determined by the Company to be a highly
compensated employee shall be eligible to participate in the Plan immediately.

 

  (b) An Employee shall become a Participant on the first day of the month
immediately following the date he or she becomes eligible to participate as
provided in the preceding paragraph (a). However, no Employee shall become a
Participant unless the Employee is a member of a “select group of management or
highly compensated employees” within the meaning of ERISA Section 201(2).

 

3.2 Duration

 

An Employee who becomes a Participant under Section 3.1 shall remain an active
Participant until his or her Termination of Service. No contributions shall be
credited to the Account of an individual after his active participation has been
terminated. However, such individual shall continue to be a Participant for all
other purposes until all benefits to which he or she is entitled to receive
under this Plan have been paid.

 

Article IV. Benefits

 

4.1 Employer Supplemental Retirement Contributions

 

(a) Eligibility. The amount of the employer supplemental retirement contribution
allocated to a Participant’s Account for a Plan Year shall equal the difference
in the amount of retirement contribution that the Participant would have
received under Section 3.1(a) (discretionary employer contribution) of the
401(k) Retirement Plan if his or her Compensation under such plan had not been
subject to the Code Section 415 annual defined contribution plan compensation
limitation, less the retirement contribution actually made for the Participant
in accordance with Section 3.1(a) (discretionary employer contribution) of the
401(k) Retirement Plan. To receive this employer supplement retirement
contribution, a Participant must have satisfied all requirements for a
retirement contribution under the 401(k) Retirement Plan for the Plan Year.

 

(b) Allocations. A Participant shall be credited with employer supplemental
retirement contributions under this Plan for a Plan Year at such time as the
Participant is credited with retirement contributions under the 401(k)
Retirement Plan.

 

Page 4 of 10



--------------------------------------------------------------------------------

4.2 Forfeitability of Benefits

 

Participants shall vest in employer supplemental retirement contributions to
this Plan in accordance with the vesting schedule set forth in Section 9.2 of
the 401(k) Retirement Plan applicable to retirement contributions under such
plan, and also shall become fully vested upon any other event set forth in the
401()k) Retirement Plan that would have resulted in his or her full vesting in
retirement contributions under such plan, subject, however, to the substantial
risk of forfeiture set forth in Section 5.3.

 

Article V. Forfeitability of Benefits

 

5.1 Participant Accounts

 

Each contribution credited to a Participant under Article IV shall be allocated
to an individual bookkeeping Account maintained on behalf of that Participant by
the Plan Administrator. Each Participant’s Account shall be adjusted for
earnings in the manner described in Section 5.2.

 

5.2 Valuation of Participant Accounts

 

The Company may, but is not required to, establish a rabbi trust (“Trust”) and
make contributions to it corresponding to any or all amounts accrued under
Article IV. These contributions will be credited with income, expenses, gains
and losses in accordance with the investment experience of the Trust. The
Administrative Committee may direct the trustee of the Trust to establish
investment funds in accordance with the rules prescribed by the Administrative
Committee. The Administrative Committee may alter the available funds or the
procedures for allocating Account balances among them at any time.

 

With regard to benefits accrued under the Plan with respect to which the Company
has not made contributions to a Trust as provided in the preceding paragraph, as
of each Valuation Date, each Participant’s Account shall be adjusted to reflect
earnings as follows: An average of the Participant’s Account (the “Average
Account Balance”) shall be obtained by dividing (a) the sum of (i) the
Participant’s Account as of the immediately preceding Valuation Date and (ii)
the Participant’s Account as of the immediately preceding Valuation Date plus
all contributions since the immediately preceding Valuation Date, by (b) two.
The Participant’s Average Account Balance shall be multiplied by the Applicable
Interest Rate, and this product shall be added to or subtracted from the
Participant’s Account. The Applicable Interest Rate for any plan year shall be
equal to the interest rate then in effect for the Company’s Deferral
Compensation Plan.

 

5.3 Financing

 

The benefits under this Plan shall be paid out of the general assets of the
Employers (including assets held in the Trust). No Participant or Beneficiary
shall have any interest in any specific asset of any Employer. To the extent
that any person acquires a right to

 

Page 5 of 10



--------------------------------------------------------------------------------

receive payments under this Plan, such right shall be no greater than the right
of any unsecured general creditor of any Employer. Nothing contained in this
Plan, and no action taken pursuant to the provisions of this Plan, shall create
a fiduciary relationship between an Employer and any Participant or Beneficiary
or a right of continued employment for any Participant.

 

Article VI. Distributions

 

6.1 Termination of Service

 

Upon a Participant’s Termination of Service, the Participant shall be entitled
to the balance of his or her Account in the same manner and at the same time as
set forth in Section 6.3 of the 401(k) Retirement Plan.

 

6.2 Death of the Participant

 

If the Participant dies before the distribution of his or her Account, the
balance in the Account shall be distributed to the Participant’s Beneficiary in
a lump sum cash payment within 90 days of the Valuation Date immediately
following the Participant’s death.

 

6.3 No In-Service Withdrawals

 

A Participant may not receive a distribution from his or her Account before
incurring a Termination of Service.

 

Article VII. Administration

 

7.1 Administration

 

The Plan shall be administered by the Administrative Committee appointed by the
Board to serve as the Plan Administrator. The Administrative Committee shall
consist of one or more persons appointed by the Board. The Board may remove any
member of the Administrative Committee at any time, with or without cause, and
may fill any vacancy. If a vacancy occurs, the remaining member or members of
the Administrative Committee shall have full authority to act. The Board will
transmit to the trustee of any Trust created the names and authorized signatures
of the members of the Administrative Committee and, as changes take place in
membership, the names and signatures of new members. Any member of the
Administrative Committee may resign by delivering his or her written resignation
to the Board, the trustee and the Administrative Committee. Any such resignation
becomes effective upon its receipt by the Board or on such other date as is
agreed to by the Board and the resigning member. The Administrative Committee
acts by a majority of its members at the time in office and may take action
either by vote at a meeting or by consent in writing without a meeting. The
Administrative Committee may adopt such rules and appoint such subcommittees as
it deems desirable for the conduct of its affairs and the administration of the
Plan.

 

Page 6 of 10



--------------------------------------------------------------------------------

The Administrative Committee as Plan Administrator shall have all powers
necessary or appropriate to carry out the provisions of the Plan. The Plan
Administrator shall have absolute and complete discretionary authority to
interpret and administer the Plan and shall have the exclusive right to make any
finding of fact necessary or appropriate for any purpose under the Plan
including, but not limited to, the determination of eligibility for and amount
of any benefit. The Plan Administrator shall have the exclusive right to
interpret the terms and provisions of the Plan and to determine any and all
questions arising under the Plan or in connection with its administration,
including, without limitation, the right to remedy or resolve possible
ambiguities, inconsistencies, or omissions by general rule or particular
decision, all in its sole and absolute discretion. To the extent permitted by
law, all finding of fact, determinations, interpretations, and decisions of the
Plan Administrator shall be conclusive and binding upon all persons having or
claiming to have any interest or right under the Plan. The Plan Administrator
may, in its sole and absolute discretion, delegate any of its powers and duties
under this Plan to one or more subcommittees or individuals. In such a case,
every reference in the Plan to the Plan Administrator shall be deemed to include
such matters within their jurisdiction. The Plan Administrator shall have right
to consult with attorneys and other advisors regarding its duties under this
Plan, which attorneys and advisors may be employed by an Employer.

 

The Company agrees to indemnify and hold harmless each member of the
Administrative Committee against any and all expenses and liabilities arising
out of his or her action or failure to act in such capacity, excepting only
expenses and liabilities arising out of his or her own gross negligence or
willful misconduct. This right of indemnification is in addition to any other
rights to which a member of the Administrative Committee may be entitled. The
liabilities and expenses against which a member of the Administrative Committee
is indemnified hereunder include, without limitation, the amount of any
settlement or judgment, costs, counsel fees and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought against
such a member or the settlement thereof. The Company may, at its own expense,
settle any claim asserted or proceeding brought against any member of the
Administrative Committee when such settlement appears to be in the best
interests of the Company.

 

The members of the Administrative Committee shall serve without compensation for
services as such. All expenses of the Administrative Committee shall be paid by
the Company.

 

7.2 Appeals From Denied Claims

 

Any participant may file a claim for benefits. If the claim is denied, the
claimant shall be provided written notice within 90 days with:

 

  •   Specific reasons for the denial;

 

  •   Specific references to the Plan provisions on which the denial is based;

 

  •   A description of any additional information needed and why it is needed;
and

 

Page 7 of 10



--------------------------------------------------------------------------------

  •   An explanation of (1) the procedures and time limits for an appeal, (2)
the right to obtain information about the procedures and (3) the right to sue in
federal court.

 

If there are special circumstances delaying the determination of the claim, the
claimant may be notified within the 90-day period explaining the special
circumstances and stating that an answer will be provided within 90 more days.
If an answer is not received within the 90 days (or 180 days if an extension
notice has been provided), the claim shall be deemed denied.

 

Any claimant for a benefit (or, as applicable, his or her estate or other
representative or beneficiary) may, within sixty (60) days after receipt of a
letter of denial, appeal to the Administrative Committee by writing to:
Administrative Committee, Infinity Supplemental Retirement Plan,
                                        , and may request a review of the denial
of the benefit, with opportunity to submit his or her position in writing.
Appeals not timely filed shall be barred. The claimant is entitled to:

 

  •   receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim.

 

  •   submit written comments, documents, records and other information relating
to the claim, which will be considered without regard to whether such
information was submitted or considered in the initial determination.

 

The Administrative Committee will render a written decision, written in a manner
calculated to be understood by the claimant, and mail the written decision to
the claimant at the claimant’s last address known to the plan sponsor,
specifying by reference to the Plan the reasons for denial of such part or all
of the claimed benefit as it denies upon review. Such letter shall state the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of all documents, records and other information relevant
to the claim; describe the Plan’s voluntary appeal procedures, if any; and
notify the claimant of his or her right to bring an action under Section 502(a)
of ERISA.

 

7.3 Tax Withholding

 

The Employer may withhold from any payment under this Plan any federal, state,
or local taxes required by law to be withheld with respect to the payment and
any sum the Employer may reasonably estimate as necessary to cover any taxes for
which it may be liable and that may be assessed with regard to the payment.

 

7.4 Expenses

 

All expenses incurred in the administration of the Plan shall be paid by the
Employers.

 

Page 8 of 10



--------------------------------------------------------------------------------

Article VIII. Adoption of the Plan by Affiliates; Amendment and Termination of
the Plan

 

8.1 Adoption of the Plan by Affiliates

 

All Affiliates of the Company are deemed to have adopted this Plan as of the
later of (i) the effective date of this Plan as set forth in Section 1.1 or (ii)
the date of such Affiliate’s affiliation with the Company.

 

8.2 Amendment and Termination

 

The Company hereby reserves the right to amend, modify or terminate the Plan at
any time and for any reason by action of the Board of Directors of the Company.
However, no amendment or termination shall adversely affect the amount of
benefits accrued by a Participant prior to the date of the amendment or
termination.

 

Article IX. Miscellaneous Provisions

 

9.1 Non-Alienation

 

No benefit payable under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge shall be void. Benefits shall not be in any manner subject
to the debts, contracts, liabilities, engagements, or torts of, or claims
against, any Participant or Beneficiary, including claims of creditors, claims
for alimony or support, and any other like or unlike claims.

 

9.2 Distribution to Minors & Incompetents

 

In making any distribution to or for the benefit of any minor or incompetent
person, the Plan Administrator, in its sole and absolute discretion, may, but
need not, direct such distribution to a legal or natural guardian or other
relative of such minor or court appointed committee of such incompetent, or to
any adult with whom such minor or incompetent temporarily or permanently
resides, and any such guardian, committee, relative or other person shall have
full authority and discretion to expend such distribution for the use and
benefit of such minor or incompetent. The receipt of such guardian, committee,
relative or other person shall be a complete discharge to the Company and any
Employer hereunder without any responsibility on its part or on the part of the
Plan Administrator to see the application thereof.

 

9.3 Severability

 

If any provision of this Plan shall be held illegal or invalid, the illegality
or invalidity shall not affect its remaining parts. The Plan shall be construed
and enforced as if it did not contain the illegal or invalid provision.

 

Page 9 of 10



--------------------------------------------------------------------------------

9.4 Applicable Law

 

Except to the extent preempted by applicable federal law, this Plan shall be
governed by and construed in accordance with the laws of the State of Ohio.

 

Page 10 of 10